Citation Nr: 0611741	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  01-08 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for chondromalacia of the 
right knee, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1968 to December 
1974, and from January to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2001 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
regional office (RO).  

A video conference hearing was held before the undersigned 
Veterans Law Judge in February 2006.  At the hearing, the 
veteran withdrew an appeal of a decision regarding the rating 
for his service-connected post-traumatic stress disorder.


FINDINGS OF FACT

The chondromalacia of the right knee results in painful 
motion but has not resulted in, and is not equivalent to, 
limitation of flexion to less than 45 degrees, or extension 
to more than 10 degrees, and has not resulted in instability 
or subluxation.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for chondromalacia of the right knee are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 
5261 (2005); VAOPGCPREC 23-97, VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that each of the four content requirements of 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
has been fully satisfied.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes the discussions in the rating 
decisions, the statement of the case (SOC), the supplemental 
statements of the case (SSOCs) and letters sent to the 
appellant informed him of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The SOC and SSOCs included 
summaries of the evidence that had been obtained and 
considered.  The SOC and SSOCs also included the requirements 
that must be met to establish the benefits.  The 
communications, such as a letter from the RO dated in April 
2004 provided the appellant with an explanation of the type 
of evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The April 2004 letter specifically told the 
appellant to submit any additional evidence in his 
possession.  Thus, the fourth element is satisfied.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The veteran's initial notice letter was not provided prior to 
the adjudication of his claim.  However, he was later given 
an ample opportunity to respond.  He has not claimed any 
prejudice as a result of the timing of the VCAA letter.  
Therefore, to decide the appeal would not be prejudicial 
error.  The Board also notes that because an increased rating 
is being denied, any question as to the appropriate effective 
date of the compensation for the right knee disorder is moot, 
and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the veteran's post service 
treatment records.  The appellant has had a hearing.  He was 
afforded a VA examination.  The Board does not know of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate Diagnostic Codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The knee disorder may be rated based on limitation of motion 
of the joint.  Diagnostic Code 5260 provides that a 
noncompensable rating is warranted where flexion of the knee 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent rating 
is warranted where flexion is limited to 30 degrees.  A 30 
percent rating is warranted where flexion is limited to 15 
degrees.  

Under Diagnostic Code 5261, a noncompensable rating is 
warranted where extension of the knee is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis.  VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation that is due to pain that is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board has considered the full history of the service 
connected right knee disability.  The veteran injured his 
right knee in service in 1972 while wrestling, and a 
diagnosis of chondromalacia was made in October 1973.  In a 
rating decision of January 1975, the RO granted service 
connection for chondromalacia right knee, secondary to 
trauma, and assigned a noncompensable disability rating.  In 
a rating action of May 1992, the RO increased the rating to 
10 percent.  The level of compensation was confirmed by the 
Board in a decision of May 1997.  

In October 2000, the veteran requested increased 
compensation.  The RO denied that request, and the veteran 
perfected this appeal.  

The veteran testified in support of his claim for a higher 
rating for a right knee during a video conference hearing 
held before the undersigned Veterans Law Judge in February 
2006.  He stated that he sometimes had to take sick leave 
because of his knee problems, and that he had symptoms such 
as pain, swelling and buckling.  He said that he had 
increased symptoms when he tried to lift something and extra 
weight was placed on the knee.  He rated his pain level as 
being around 3 or 4 on a scale of 10.  He further stated that 
if he attempted to kneel or squat, the pain level was about a 
6.  He reported that the knee did not actually lock like it 
did before he had surgery in 1992, but that it sometimes 
catches briefly and pops free again.  The veteran gave 
similar testimony during a hearing held at the RO in July 
2003.  

The medical evidence, which is relevant to the level of 
severity of the veteran's service-connected right knee 
disorder, includes an application for worker's compensation 
dated in May 2001 in which the veteran reported that he 
picked up something and felt a sharp pain in his right knee.  
He reported having buckling and some swelling.  

A VA medical treatment record dated in May 2001 reflects that 
the veteran reported that he had twisted his right knee at 
work.  The assessment was sprained knee.  He was instructed 
to continue taking Daypro, and he was to be given a knee 
brace.  It was also noted that he would be referred for 
muscle strengthening.  A VA radiology report dated in 
September 2003 reflects that an MRI of the right knee was 
interpreted as showing a possible medial meniscus tear.  
Various medical records from private health care providers 
also refect complaints of right knee pain.  

The report of an examination conducted by the VA in August 
2003 reflects that the veteran reported having constant pain 
in his right knee and associated buckling.  He reported that 
he required the use of a brace and was able to walk up to two 
miles with the brace.  He was able to stand in place for one 
hour before he had to get off his feet to relieve the 
discomfort.  Climbing and squatting caused pain.  He said 
that he occasionally noticed swelling, but there was none at 
the time of the exam.  He was employed as a letter carrier 
and said that he lost 7 to 8 days per year.  However, he 
further stated that a year ago he reinjured the knee and was 
out for two weeks.  

On examination, he could fully extend the knee and could flex 
to 130 degrees.  The right quadriceps was a quarter inch 
larger than the left. The patient had a negative torsion sign 
with no pain over the medial or lateral meniscus.  He had a 
negative McMurray's sign and a negative pivot shift test.  
There was tenderness along the medial joint line on the 
right.  The tenderness extended below the knee joint for no 
apparent reason.  No joint instability was noted.  No 
weakness was demonstrated.  There was no redness, heat or 
abnormal movement.  There was no guarding on any motion.  The 
X-ray diagnosis was early degenerative arthritis of the right 
knee.  The examiner stated that in his opinion the veteran 
had a mild disability of the right knee.  He said that it was 
to be noted that on examination, patellofemoral compression 
elicited little to no discomfort, so the diagnosis of 
chondromalacia could not be adequately confirmed.  The 
diagnosis was mild DJD of right knee with mild functional 
loss.  

The veteran has also presented a lay statement from a 
coworker dated in October 2003 which is to the effect that 
the veteran's knees give out and he has been in pain on a 
regular basis.  

The report of a joints examination conducted by the VA in 
September 2004 shows that the examiner did not have the 
claims file available, but obtained the history from the 
veteran.  The veteran stated that in 1972 he injured his knee 
when he fell and twisted it.  Thereafter, he had episodes of 
locking.  After being activated during the Gulf War, he had 
surgery in 1992.  He currently is employed by the postal 
service and stated that he had missed three to four days over 
the previous 12 months due to his right knee disorder.  He 
rated his pain as 2 or 3, and said that the pain was 
constant.  He pointed to the medial aspect of the right knee.  
He reported flare-ups at least three times per month, where 
the pain increased to 5 or 6.  Alleviating factors included 
using analgesic balm.  He said that he ambulated using a cane 
He reported a questionable dislocation in the past.  He said 
that he was unable to lift heavy objects without getting pain 
in the knee.  He also had pain climbing stairs and walking 
extended periods.  He reported being unable to jog.

On physical examination, he had a slight facial grimace.  The 
right knee motion was to flexion of 100 degrees with slight 
pain.  Examination was to zero degrees.  Inspection of the 
knees revealed no gross abnormality or obvious swelling.  The 
right knee anterior cruciate ligament, posterior cruciate 
ligament, Lachman's varus/valgus strain was unremarkable, 
with no instability.  His leg strength was graded at 4/4.  He 
had an antalgic gait and was slightly dependent on his cane.  
Repetitive testing of the knees was not performed due to his 
low back pain.  The examiner noted that recent X-rays from 
August 2003 were normal except for the presence of bilateral 
patellar spurs.  There was slight irregularity of the medial 
tibial plateau consistent with early degenerative joint 
disease.  The assessment was degenerative joint disease right 
knee (history of chondromalacia with previous arthroscopy) 
with mild to moderate impairment secondary to pain and 
decreased range of motion.  

The Board finds that the evidence does not reflect the 
presence of limitation of motion of the right knee of 
sufficient severity to warrant a rating higher than 10 
percent.  The evidence shows that the right knee disorder has 
not resulted in limitation of motion of the knee resulting in 
flexion to less than 45 degrees, and does not limit 
extension.  Such levels of limitation are not shown in any of 
the medical evidence.  The veteran has almost full flexion 
and extension on examination.  Thus, the evidence does not 
indicate that a higher rating is justified when using actual 
ranges of motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board finds, however, that the current rating 
of 10 percent adequately reflects the weakness, fatigue and 
pain on use experienced by the veteran, given the minimal 
limitation of motion otherwise documented in the record.  See 
38 C.F.R. § 4.40 (a little used part of the musculoskeletal 
system (due to pain) may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity[,] or the like).  The VA 
examination reports do not reflect that the factors of 
additional functional loss due to pain, weakness, etc, are 
present to any significant degree.  Accordingly, the criteria 
for a disability rating higher than 10 percent for a right 
knee disorder are not met.

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 percent rating is 
warranted for severe impairment.  However, the preponderance 
of the evidence contemporaneous to the current appeal shows 
that the disorder also has not resulted in instability or 
subluxation.  Although the veteran has reported complaints of 
instability causing buckling, the objective evidence 
indicates that there is no instability.  For example, the VA 
examination in September 2004 documented that there was no 
instability.  Accordingly, a separate rating for instability 
or subluxation of the right knee is not warranted.  


ORDER

An increased rating for chondromalacia of the right knee, 
currently rated as 10 percent disabling is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


